Citation Nr: 1141690	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-29 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for service-connected actinic keratosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to April 1963. 

This matter comes before the Board of Veterans' Appeals  (BVA or Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which implemented an October 2008 Board decision that granted service connection for actinic keratosis, and in which the RO evaluated the Veteran's skin disability as 30 percent disabling.  The Veteran has appealed the issue of entitlement to an initial evaluation in excess of 30 percent.  

In September 2011, the Veteran was afforded a videoconference hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186  (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  In this case, a review of the Veteran's transcript from his hearing, held in September 2011, shows that the Veteran testified that his skin symptoms have worsened since his last VA examination (in November 2008).  Accordingly, on Remand, the Veteran should be afforded another examination of his skin.  The Board notes that it is essential to attempt to schedule the Veteran for an examination of his skin rash during an active stage.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  

The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158  and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the current severity of his skin disability.  The claims files must be made available to the examiner for a review of the Veteran's pertinent medical history, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  Any necessary diagnostic testing and evaluation should be performed.  All clinical manifestations of the skin disability, including symptoms and resulting complications, should be indicated.  

a)  The examiner should indicate the percentage of the Veteran's entire body that is affected by his skin symptoms, and a specific finding should be made as to the percentage of exposed areas affected. 

b)  The examiner should determine if the Veteran requires systemic therapy for his skin symptoms, such as corticosteroids or other immunosuppressive drugs; and, if so, state the frequency that he has required such therapy during a 12-month period. 

All opinions should be set forth in detail and explained in the context of the record. 

2.  After conducting any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  The record should then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


